Citation Nr: 0402219	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-07 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted entitlement to service 
connection for PTSD, assigning an initial evaluation of 30 
percent therefor.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
June 2003.

The Board notes that the veteran, in a November 2001 
statement, raised the issue of entitlement to service 
connection for diabetes mellitus secondary to exposure to 
herbicides.  In a February 2002 statement the veteran 
additionally raised the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities, and in a May 2002 statement raised 
the issue of entitlement to service connection on a secondary 
basis for alcohol and drug abuse.  These matters are 
therefore referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Briefly, the veteran contends that he is entitled to 
assignment of an initial disability evaluation in excess of 
30 percent for his PTSD.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  Compare VAOPGCPREC 8-2003 (where VA receives a 
notice of disagreement (that raises a new issue) in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
In order to ensure that the veteran receives the due process 
to which he is entitled in connection with the instant 
appeal, the Board finds that remand of the case is 
appropriate.  

The Board additionally notes that the veteran was last 
examined for his service-connected psychiatric disability in 
February 2001.  While the examiner for the February 2001 
evaluation (a psychologist) provided a number of findings on 
mental status evaluation, he notably did not address the 
impact of the veteran's PTSD on employability.  The Board 
notes in this regard that treatment reports on file from a 
Vet Center include a March 2002 note by a licensed 
professional counselor, who essentially indicates that the 
veteran is unable to maintain full-time employment, or 
maintain effective work or social relationships, because of 
PTSD.  In a July 2002 note, the same individual further 
clarified that he believed the veteran was unemployable.  
Under the circumstances, the Board of the opinion that 
further VA examination of the veteran is warranted.

The Board lastly notes that the veteran reported at his 
February 2001 VA examination that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Records from the SSA are potentially relevant to the 
veteran's claim, and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
from the VA Medical Center in 
Muskogee, Oklahoma, for the period 
from March 2003 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

5.  The RO should then arrange for a 
VA psychiatric examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of his service-connected 
PTSD.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
To the extent possible, the examiner 
should distinguish the 
manifestations of the veteran's PTSD 
from those of any other psychiatric 
disorders found to be present, to 
include alcohol and/or drug abuse.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected PTSD, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  All 
indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.   

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the VCAA 
and VA's implementing regulations.  
Then, the RO should re-adjudicate 
the issue on appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


